DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2021/0159315 to Okamoto et al.
Okamoto et al. teach a semiconductor device (Fig. 3), comprising: 
an SiC semiconductor substrate including a diffusion layer (¶[0044]); 
a first electrode (GE) provided on the SiC semiconductor substrate; 
a second electrode (EE) provided on the first electrode; and 
a resin section (PS; ¶[0049]) that is substantially a same size in a plan view as the SiC semiconductor substrate, and that is configured to seal in the second electrode.
	Regarding claim 3, Okamoto et al. teach a manufacturing method for a semiconductor device, comprising: 
a step of disposing a prescribed mask material (RP2; ¶[0066]) on a substrate including an SiC semiconductor substrate having a diffusion layer (¶[0044]) and a first electrode (GE) provided on the SiC semiconductor substrate, and forming a second electrode (EE) on the first electrode; and 
a step of forming a resin section (PS; ¶[0067]) so as to seal in the second electrode after removing the prescribed mask material (¶[0066]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al.
Regarding claims 4 and 5, Okamoto et al. teach that the mask material is a resist (¶[0066]). Okamoto et al. do not teach that the resist material is a film-type or a liquid type. Film and liquid resist materials are well known in the art. It would have been obvious to one of ordinary skill in the art at the time the inventio was filed to select a film type resist or a liquid resist since it is desirable select processing materials that known and well suited for the intended use.
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach or reasonably suggest a semiconductor device as recited in claim 2, “wherein the semiconductor device further comprises: a second resin section in contact with the first electrode; and a third resin section provided so as to be in contact with the first electrode and the second electrode, and wherein an opening of the third resin section is smaller than an opening of the second resin section.”
The prior art of record does not teach or reasonably suggest a manufacturing method as recited in claim 6, “wherein the method further comprises: a step of forming a third resin section having a smaller opening than an opening of a second resin section on a substrate including the SiC semiconductor substrate, the first electrode, and the second resin section, the second resin section being in contact with the first electrode, and wherein, in the step of forming the second electrode, the second electrode is formed after forming the third resin section on the substrate including the SiC semiconductor substrate, the first electrode, and the second resin section.” 
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814